FIRST DISTRICT COURT OF APPEAL
                 STATE OF FLORIDA
                 _____________________________

                         No. 1D15-5286
                 _____________________________

ORION CHRISTOPHER GARDINER,

    Appellant,

    v.

STATE OF FLORIDA,

    Appellee.
                 _____________________________


On appeal from the Circuit Court for Duval County.
Charles Cofer, Judge.

                         March 29, 2018


PER CURIAM.

     Orion Christopher Gardiner challenges his convictions and
sentences for manslaughter with a firearm, attempted first-degree
murder, and possession of a firearm by a convicted felon. All of the
offenses arose from the same criminal episode. On count one,
Gardiner was classified as both a habitual violent felony offender
(HVFO) and a prison releasee reoffender and was sentenced to life
imprisonment with concurrent mandatory minimum terms of
fifteen years and thirty years. On count two, he was sentenced to
fifteen years’ imprisonment pursuant to a plea agreement. On
count three, he was classified as a HVFO and was sentenced to
thirty years’ imprisonment with a three-year mandatory minimum
for use for a firearm. The sentence on count two was ordered to
run concurrently with count one. The sentence on count three was
ordered to run consecutively to count one.

     We affirm Gardiner’s convictions without comment. However,
we must reverse his sentences on counts one and three and remand
with directions to run the sentences concurrently because
Gardiner’s HVFO sentences on those counts may not run
consecutively.    See Cotto v. State, 139 So. 3d 283, 286-87 (Fla.
2014) (reaffirming the proposition stated in Hale v. State, 630 So.
2d 521 (Fla. 1993) that once multiple sentences from a single
criminal episode are enhanced pursuant to the habitual offender
statute, the total penalty may not be further increased by
consecutive sentencing absent specific legislative authorization);
Brashwell v. State, 171 So. 3d 199, 199 (Fla. 1st DCA 2015)
(holding that a trial court is prohibited from imposing consecutive
habitual offender sentences for offenses that arose during the same
criminal episode); Preston v. State, 134 So. 3d 992, 994 (Fla. 1st
DCA 2012) (reversing the trial court’s imposition of consecutive
habitual offender sentences for offense that occurred during a
single criminal episode). The HVFO sentences may not run
consecutively because the HVFO designation increased the
statutory maximum on counts one and three and both offenses
occurred during a single criminal episode; thus, the trial court was
not permitted to further increase the penalty for these offenses by
running the sentences consecutively. Cotto, 139 So. 3d at 286.

    We, therefore, AFFIRM Gardiner’s convictions and REVERSE
and REMAND for resentencing as to his convictions.

WETHERELL, ROWE, and JAY, JJ., concur.

                 _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Andy Thomas, Public Defender, and Richard M. Bracey, III,
Assistant Public Defender, Tallahassee, for Appellant.

                                 2
Pamela Jo Bondi, Attorney General, and Virginia Harris,
Assistant Attorney General, Tallahassee, for Appellee.




                           3